The Chancellor.
This case having been brought to a hearing on the pleadings and proofs, it seemed to be a conceded point, that there must be a reference to a master to take and state an account between the parties ; and the object of the discussion was to ascertain and settle the principles upon which the account was to be taken.
1. I am of opinion, in the first place, that the marriage settlement of the 25th of September, 1805, is to be considered as valid and binding. It was executed by Mrs. Jaques, prior to the marriage, with the usual solemnities, and laid upon the table, in the presence of all the parties to it. It was executed in reference to the marriage, which took place immediately thereafter, and while the deed so remained upon the table. The deed, under these circumstances, is tobe considered as duly consummated; and it would operate as a fraud upon the wife, and be repugnant to one of the considerations of the marriage contract, if the husband could be permitted to set aside the deed, for the want of some technical formality in the delivery. The delivery was here sufficient in judgment of law, and the taking of the deed, afterwards, by the wife, into her possession, is to be considered as done with the assent of the trustee, and for safekeeping, and could not impair its validity. The husband, during the coverture, recognised the deed by being a party to the conveyance to Robert Jaques, made in pursuance of its provisions ; and, since the death of his wife, he has recognised it by proving and acting under her will, which re*457fers to that settlement, and depiares the will to be made in pursuance of it.
e 2. The deed of settlement being valid, and to be supported in this court, the defendant, John D. Jaques, is to account for the whole personal estate of his wife which have come to his possession. But, considering the confidential nature of the marriage connexion, and the agency of the estate, which usually and almost necessarily results from it, it would be too rigorous to charge the husband with interest on the moneys which may, from time to time, have been received. Some of the cases go so far as not to require the husband to account further than for the principal of the wife’s separate personal estate, in cases where moneys have been received, and not to account for the interest which he may have received on the debts due to her. (Powell v. Hawkey & Cox, 2 P. Wms. 82. Squire v. Dean, 4 Bro. 326. Smith v. Lord Camelford, 2 Vesey, jun. 698.) This liberal rule I am willing to adopt in this case, especially as Mrs. Jaques was very indulgent to her husband as to the management of her estate, without making complaint either to her trustee or to this court. I shall presume, that such receipts of interest (if any) were expended for the benefit or accommodation of the wife, and shall not impose on the husband the burden of duly accounting for every particular item of such expenditure.
3. The defendant, J. D. Jaques, is to account for all the rents and profits which he may have received of her real estate, including the leasehold estate, and the freehold estate purchased in by him, under the operation of HeyPs mortgage. These lands were purchased by him with the moneys of his wife, and the purchases, consequently, enured to her benefit as a resulting trust. The defendant, Robert Jaques, is, also, to account for the rents and profits of one of these estates, purchased by him of J. D. Jaques, and unpaid for. He appears to be justly chargeable with notice of the trust *458when he made the purchase; and, consequently, the trust went with the purchase. But, under the circumstances of the case, it wpuld be reasonable, and 1 direct that either trustee be credited, by the master, in taking the account, any beneficial and permanent improvements made by him upon the trust estate.
4. No allowances are to be made to the defendant, J. D. Jaques, for the maintenance of his wife and family, during the coverture, that being a duty chargeable upon him as husband, and in no respect chargeable upon the wife’s separate estate. Such an allowance would be a fraud upon the marriage settlement, by which it was expressly declared, that the husband was not to have any right, or interest, in law or equity, in or to any part of her estate, but the same was to be subject only to such uses as she should declare by deed, and to her separate and only use and benefit. The estate was not to be subject to his control or engagements; and, to render it chargeable with the maintenance of her or his family, would be in violation of the settlement, and defeat or impair its provisions. I have not, therefore, paid any attention to the parol proof of the confessions of the wife during the coverture, as to any agreement that the family expenses were to be borne by her separate estate. ~ Such confessions are in contradiction to the solemn contract of the parties, by deed, when they were separately capable of making such a contract; they must be viewed with the utmost jealousy, as made under improper influence, and cannot be permitted to be set up by the husband to impair the rights of his wife under the settlement. The utmost that I can do in this case is, to allow the husband to be credited with any necessary reparations bestowed by him on any part of her estate; and with any particular specific appropriation of her property, (not being for the ordinary maintenance of her or his family,) which may have been made by her special assent and direction, in the given case, and, apparently, for her benefit. In one case (4 Bro. 409.) an allowance was *459made to the husband, out of the wife’s separate estate, for . extra expenses in her maintenance; but the burden was there peculiar and extraordinary, on account of mental derangement. <
5. It would be proper, in this case, and for the benefit of all the parties in interest, that the real estate left by Mrs. Jaques, including the lands so held in trust for her, should be sold, and the proceeds brought into court, to the end that the same may be distributed according to the directions in the deed and will of Mrs. Jaques.
Let a reference he, therefore, made to a master, to take and state an account, subject to the directions here giren; and let an order be entered for the sale of the real estate, &c.
Decretal order accordingly.(a)

 S. C. ante, p. 65.